UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7105


JAMES ARTHUR BIGGINS,

                    Plaintiff - Appellant,

             v.

MARYLAND DISTRICT              COURT         #2-3   D.C.;   WICOMICO    COUNTY
DETENTION CENTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:99-cv-00476-PJM)


Submitted: November 18, 2021                                 Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Biggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Arthur Biggins appeals the district court’s orders denying his motion to

reopen his closed civil case and Fed. R. Civ. P. 59(e) motion for reconsideration. We have

reviewed the record and find no reversible error. See, e.g., Robinson v. Wix Filtration

Corp., LLC, 599 F.3d 403, 407 (4th Cir. 2010) (noting this court reviews orders denying

reconsideration for abuse of discretion). Accordingly, we affirm the district court’s orders.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2